Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
Means in the claim language is construed as for performing a particular process step are to be understood as including all physical articles that would be considered by a person skilled in the art in order to be able to perform this process step. For25 example, a person skilled in the art will consider means of introducing or discharging a material stream to include all transporting and conveying apparatuses, i.e. for example pipelines, pumps, compressors, valves, which seem necessary or sensible to said skilled person for performance of this process step on the basis of his knowledge of the art. 
The following is an examiner’s statement of reasons for allowance:
US 5415673 A to Hilton et al is considered to be the closest prior art.  Hilton teaches a partial oxidation process for the production of a stream of cooled and cleaned synthesis gas, reducing gas, or fuel gas substantially free from entrained particulate matter and slag. The hot raw gas stream from the partial oxidation gas generator is quench cooled with deaerated grey water in a quench tank to produce black quench water or cooled in a radiant and/or convection cooler. The cooled gas is scrubbed with deaerated grey water in a scrubbing zone to remove all of the entrained particulate matter and to produce black scrubbing waters. The black water is resolved in a flashing zone and reused by flashing it in two or three flash stages connected in series and separating the overhead flash vapors comprising vaporized grey water and sour gas from the bottoms comprising concentrated black water. The flash vapors from the first flash stage are used to heat a stream of deaerated grey water being recycled to the quench tank and gas scrubbing zone or to the gas scrubbing zone. The concentrated black water from the flashing zone is thickened in a clarifier and then filtered to produce filter cake which may be burned and grey water filtrate. The flash vapors from the second flash stage and optionally steam are introduced into a deaerator to strip dissolved oxygen from incoming make-up water, grey water condensate, and grey water filtrate. In another embodiment of the process, the flash zone comprises three flash stages.
Hilton neither teaches nor suggests using a shell and tube heat exchanger or spiral heat exchanger or a crossflow heat exchanger the tubes traversed by the coolant are arranged vertically and the hot quench medium is run in crossflow, co-current or countercurrent relative to the flow direction of the coolant, wherein the flow direction of the quench medium through the heat exchanger is substantially vertically upwards or downwards and wherein a storage volume for accommodating solids deposits and a service opening for removal of the solids deposits are provided at the bottom of the heat exchanger. The vertical arrangement of the tubes traversed by the coolant has the result that their propensity for fouling is very low.  Solids deposits settle at the bottom of the heat exchanger, for example in the storage volume intended therefor, by sedimentation and may readily be removed via the service opening. If the service opening is in the form of a valve, solids removal  may even be carried out when the process/plant is in ongoing operation.
In addition Hilton fails to disclose a second heat exchanger in fluid connection with the quench medium stream. This allows preheating of a further operating medium stream and there is an additional degree of freedom in the adjustment of the preheating temperature for this additional operating medium stream. in a further particular embodiment of the plant according to the invention said plant comprises an apparatus for solids separation in fluid connection with the quench medium stream. This makes it possible to separate solids particles, thus reducing the propensity for blocking of the first heat exchanger arranged downstream thereof and allowing said exchanger to be operated for longer without a shutdown for cleaning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622